PER CURIAM.
The papers show that the person served was a representative of a corporation authorized to do business within the state, and which acts as the agent of the defendant, a foreign corporation not so authorized. While service on the person served might be said to confer jurisdiction over the corporation employing him, it is *693in no sense service on the defendant corporation; there being no provision in the Code that service on the agent is service on the principal.
Judgment reversed, with costs, and complaint dismissed, with costs.